Title: To Thomas Jefferson from C. W. F. Dumas, 16 February 1787
From: Dumas, Charles William Frederick
To: Jefferson, Thomas



Monsieur
Lahaie 16 fevr. 1787

Depuis Ma Lettre du 1er. Dec. dernier qui est la dernière de celles dont Votre Excellence ma accusé la réception dans la sienne du 25, Elle doit avoir reçu No. 14 à 18, du 2 au 6, 22 Dec., 1er. et 26 Janv. et 13 fevr. pour le Congrès, comme aussi les miennes pour Votre Excellence des 1er., 5e. et 23 Janvr. dernier
Voici No. 19 de ce jour, dont l’important contenu m’a paru valoir la peine d’une Dépêche exprès.
Je joins ici une Gazette Angloise, que V.E. gardera pour Elle-même. On me l’a envoyée d’Amstm. avec permission d’en disposer. V.E. verra par l’article marqué d’une †, ce dont il s’agit.
Je languis d’apprendre que la main de votre Exce. est parfaitement guérie: comme aussi, ce que V.E. pense du contenu de ma Lettre du 23 Janvr. dernier.—Comme il s’y agit d’un projet qui, sauf meilleur avis, me paroît avantageux et aux Et. Unis, et à la France, tant par lui-même que parce qu’il rempliroit outre cela indirectement par l’Option proposée, l’objet de l’Emprunt que m’a proposé V.E., si l’affaire se trouvoit agréér entre V.E. et le Ministere de Fce., et qu’il ne fallût, pour l’accélérer, qu’une course ?? Paris, V.E. n’auroit qu’ à ordonner. Je serois prêt à la faire avec celui qui m’a fourni le projet, et qui l’exécuteroit.
Je suis toujours avec le plus respectueux dévouement, De Votre Excellence, Le très humble & très obéissant serviteur,

CWF Dumas

